[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This case is hereby stricken from the jury trial list. There CT Page 12449 being no jury claim filed within 30 days after return day, the parties were bound to have filed such a claim within ten days after issue of fact was joined. The defendant filed its answer on November 23, 1993, thus joining issue. On December 6, 1993, the plaintiff filed his jury claim.
No further claims to the trial list were made until January 27, 1999 when the plaintiff filed a certificate of closed pleadings claiming the case to the court side trial list. This was followed by a certificate of closed pleadings filed by the defendant on March 16, 1999, likewise claiming the case to the court as opposed to the jury. With no intervening pleading, the plaintiff filed another certificate of closed pleadings on August 6, 1999, this time claiming the case to the jury list. The defendant has objected to the case being placed on the jury trial list on the grounds of untimeliness. That objection is sustained.
The court's records reveal that the case has been assigned for trial before an attorney trial referee on September 14, 1999. The court also notes that on August 4, 1999 the defendant was granted permission to file a motion for summary judgment (Nadeau, J.). That permission is now modified to the extent that all papers filed in connection with the motion shall be considered by the attorney trial referee in addition to any trial brief which may be ordered. The ATR shall give the motion for summary judgment such consideration as may be appropriate in recommending judgment to the court.
Mottolese, Judge.